NUMBER 13-15-00162-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                IN RE RONALD G. HOLE AND CHERYL D. HOLE


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

   Before Chief Justice Valdez and Justices Rodriguez and Longoria
                  Memorandum Opinion Per Curiam1

        Relators, Ronald G. Hole and Cheryl D. Hole, filed a petition for writ of mandamus

in the above cause on April 2, 2015. Relators seek to compel the trial court to withdraw

its order denying relators’ “Plea to the Jurisdiction, Motion to Dismiss, and Motion for

Realignment of Parties” and to dismiss the declaratory judgment action filed by the real

party in interest, Prosperity Bank. Relators further request that we remand this case to

the trial court for further proceedings.



        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).


                                                    1
       Mandamus is an extreme remedy, and to be entitled to such relief, a petitioner

must show that the trial court clearly abused its discretion and that the relator has no

adequate remedy by appeal. In re Columbia Med. Ctr. of Las Colinas Subsidiary, L.P.,

290 S.W.3d 204, 207 (Tex. 2009) (orig. proceeding); In re McAllen Med. Ctr., Inc., 275
S.W.3d 458 (Tex. 2008) (orig. proceeding); In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135–36 (Tex. 2004) (orig. proceeding). The relator has the burden of establishing

both prerequisites to mandamus relief. In re CSX Corp., 124 S.W.3d 149, 151 (Tex. 2003)

(orig. proceeding) (per curiam).

       A trial court clearly abuses its discretion if it reaches a decision that is so arbitrary

and unreasonable that it amounts to a clear and prejudicial error of law or if it clearly fails

to analyze the law correctly or apply the law correctly to the facts. In re Cerberus Capital

Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding) (per curiam); Walker v.

Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The adequacy of an

appellate remedy must be determined by balancing the benefits of mandamus review

against the detriments. In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig.

proceeding). Because this balance depends heavily on circumstances, it must be guided

by the analysis of principles rather than the application of simple rules that treat cases as

categories. In re McAllen Med. Ctr., Inc., 275 S.W.3d at 464. We evaluate the benefits

and detriments of mandamus review and consider whether mandamus will preserve

important substantive and procedural rights from impairment or loss. In re Prudential Ins.

Co. of Am., 148 S.W.3d at 136.

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, and the applicable law, is of the opinion that relators have not



                                               2
met their burden to obtain mandamus relief.   Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).


                                           PER CURIAM

Delivered and filed the
29th day of April, 2015.




                                       3